Dibedl, J.
This is an action for the conversion of certain logs. At the close of the plaintiff’s case the action was dismissed on the motion of the defendant. The plaintiff appeals from the order denying his motion for a new trial.
The evidence is very brief and does not call for extended discussion. The plaintiff was much restricted in his evidence and offers to prove by the rulings of the court and we think too much so. It may be conceded that offered testimony had a tendency to prove that he was the owner of the logs. It at least suggests that if he had been allowed to develop his evidence he might have shown ownership. There is, however, no evidence of a taking nor is there any offer of proof which we can construe as directed to the fact of a taking. The action was rightly dismissed.
Order affirmed.
Chief Justice Brown took no part.